539 Pa. 321 (1994)
652 A.2d 796
BOEING HELICOPTER COMPANY, Appellant,
v.
WORKMEN'S COMPENSATION APPEAL BOARD and Joseph L. McCanney.
Supreme Court of Pennsylvania.
Argued December 5, 1994.
Decided December 30, 1994.
Clifford A. Goldstein, Philadelphia, for Boeing.
J. Lawson Johnston, Pittsburgh, for amicus-Pa. Mfrs. Ass'n.
Thomas E. Timby, Newtown, for J. McCanney.
Norman R. Haigh, Secretary, for W.C.A.B.
Marilyn T. Jamain, Philadelphia, for amicus-U.A.W.
Marc S. Jacobs, Philadelphia, for amicus-AFL-CIO.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.
PRIOR REPORT: 537 Pa. 642, 644 A.2d 165.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
MONTEMURO, J., is sitting by designation.